Holden, J.
1. A judgment rendered in partition proceedings, had under Civil Code (1910), § 5358 et seq., until reversed or set aside, is binding upon all who were parties to the proceedings with due notice thereof, whatever may be its effect as to another co-owner, to whom no such notice was given. Civil Code (1910), § 5364.
2. Where proceedings under Civil Code (1910), § 5358 et seq., to partition real estate owned by four tenants in common, are had at the instance of two of the co-owners, and the latter afterwards bring a suit against the other two for injunction and damages on account of alleged trespasses committed upon that portion of the property set apart to .the plaintiffs, the judgment and the partition proceedings on which it was based are admissible in evidence to establish the plaintiffs’ title to such portion as against the defendant who was a party to such proceedings and had due notice thereof, even if there was no legal notice of such proceedings to the other defendant, upon whom no service was had in. the suit for injunction and- damages.

Judgment reversed.


Beck, J., absent. The other Justices concur.

Equitable petition. Before Judge Frank Park. Decatur superior court. November 19, 1910.
Donalson & Donalson and J. B. Pottle, for plaintiffs.
Samuel S. Bennet and A. E. Thornton, for defendants.